Exhibit MTM Technologies Schedules Earnings Conference Call for the Quarter and Year Ended March 31, 2008 STAMFORD, CT – June 12, 2008– MTM Technologies, Inc. (NASDAQ: MTMC), a leading national provider of innovative IT solutions and services to Global 2000 and mid-size companies, today announced it will report financial results for its fourth fiscal quarter and full year 2008 ended March 31, 2008, after U.S. financial markets close on Monday, June 23, 2008. In conjunction with this announcement, MTM Technologies will host a conference call on Tuesday, June 24, 2008, at 9:00 a.m. Eastern Time (ET) to discuss the
